Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bernhard Molldrem on 05/12/22.

The application has been amended as follows: 

1. (Presently Amended) In combination, a dust collection cyclone having a mounting ring flange; a dust collection bucket; and a lid adapted to support the mounting ring flange of said cyclone and which is configured to fit onto the rim of said bucket; 
	said  
	a circumferential rim at the outer edge of the lid;
	a central mounting disk configured to support a mounting ring flange of a cyclone, the central mounting disk having a central opening adapted for passage of dust from the cyclone into the 
	an annular portion extending between said circumferential rim and said central mounting disk and closed to the passage of air therethrough, the annular portion including a series of baffles extending circumferentially in said circumferential portion of the lid ; wherein said series of baffles is in the form of a plurality of radial ribs alternating with ramped coffers 

2.  (Canceled) 

3.  (Presently amended)  The  combination according to Claim 1 wherein said circumferential rim includes at least one clamp member configured for removably closing over the rim of said 
 
4.  (Presently amended)  The combination according to Claim 1 wherein each said baffle is formed of a said radial rib followed in the direction of air flow by a respective upward sloping coffer.

 5.  (Presently amended) The combination according to Claim 4 wherein each said rib ramps upward in the radially inward direction.

6.  (Presently amended) The combination according to Claim 5 wherein said central mounting disk is elevated above the circumferential rim.

7.   (Presently amended) The  combination according to Claim 1 wherein said lid is formed of a low-conductance anti-static polypropylene.

8. (Presently amended) The combination according to Claim 1 wherein said mounting openings in said central mounting disk each have a recess at the underside of the lid configured to serve as a nut pocket.	

9.  (Presently amended) The combination according to Claim 1 wherein said mounting openings in said central mounting disk are in the form of female-threaded bosses.

Drawings
The drawings were received on 01/22/21.  These drawings are acceptable.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claim 1 includes structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-9 depend on claim 1; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773